     Case 2:11-cv-00266-KJD-DJA Document 152 Filed 09/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    RONALD LAWRENCE MORTENSEN,                        Case No. 2:11-cv-00266-KJD-DJA
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT D. NEVEN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (sixth request) (ECF

18   No. 151), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (sixth request) (ECF No. 151) is GRANTED. Petitioner will have up to and including November

21   13, 2020, to file a verified fourth amended petition for a writ of habeas corpus.

22          DATED: September 17, 2020
23                                                                ______________________________
                                                                  KENT J. DAWSON
24                                                                United States District Judge
25

26

27

28
                                                       1
